Lincoln Variable Insurance Products Trust 1300 S. Clinton Street Fort Wayne, IN46802 August 3, 2010 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Lincoln Variable Insurance Products Trust File Nos. 033-70742; 811-08090 (LVIP American Balanced Allocation Fund, LVIP American Growth Allocation Fund, LVIP American Income Allocation Fund ) Dear Sir or Madam: On behalf of the above-captioned registrant (“Registrant”), I hereby certify, pursuant to Rule 497(j) under the Securities Act of 1933, that (i) the form of Prospectuses and Statement of Additional Information for the Registrant that would have been filed pursuant to Rule 497(c) would not have differed from that contained in the Registrant’s Post-Effective Amendment No. 92 to the Registration Statement under the Securities Act of 1933, and (ii) the text of that amendment to the Registration Statement was filed electronically on July 30, 2010. If you have any questions concerning the attached filing, please do not hesitate to contact the undersigned at (260) 455-6918. Very truly yours, /s/ Colleen E. Tonn Colleen E. Tonn Senior Counsel
